                Case 2:18-cr-00016-TSZ Document 591 Filed 09/03/20 Page 1 of 1



 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE

 5     UNITED STATES OF AMERICA,

 6                            Plaintiff,
                                                        CR18-16 TSZ
 7         v.
                                                        MINUTE ORDER
 8     CLYDE McKNIGHT,

 9                            Defendant.

10        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
11
          (1)    Defendant having advised his attorney that he does not wish to waive his
12 presence for the Level Three access hearing scheduled for Wednesday, September 9,
   2020, at 10:00 a.m., and does not consent to proceed remotely via WebEx, see Status
13 Memorandum (docket no. 588), the Level Three access hearing is STRICKEN.

14        (2)     The trial date of September 14, 2020, is STRICKEN, and will be reset after
   the Court rules on defendant’s pending motion to substitute counsel or proceed pro se,
15 docket no. 510. Defendant’s witness and exhibit lists, trial brief, and proposed jury
   instructions remain due on September 4, 2020. Motions in limine and proposed voir dire
16 remain due on September 4, 2020.

17         (3)    The Court will conduct a telephonic status conference with counsel on
     September 9, 2020, at 10:00 a.m. Counsel will receive dialing instructions via email.
18
            (4)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 3rd day of September, 2020.
20

21                                                     William M. McCool
                                                       Clerk
22
                                                       s/Karen Dews
23                                                     Deputy Clerk
     MINUTE ORDER - 1
